     Case 3:21-cv-00042-BSM-BD Document 4 Filed 03/01/21 Page 1 of 2




           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    CENTRAL DIVIVSION


CLAYTON M. JACKSON                                           PLAINTIFF
ADC #099718C

v.                      No. 3:21-cv-42-DPM-BD

WAYLON LOGSDON, Deputy,
U.S. Marshals Service; ROBERT
JEREMY HAMMONS, Deputy,
U.S. Marshals Service; COURTNEY
GARNER, Federal Transport Officer,
Greene County Jail; and BRENT
COX, Administrator, Greene County
Detention Center                                        DEFENDANTS

                              ORDER
     Jackson is in the custody of the United States Marshals Service at
the Greene County Detention Center. He's awaiting sentencing by
Judge Susan Webber Wright in Case No. 4:20-cr-160-SWW. In this case,
Jackson challenges his conditions of confinement.           His verified
complaint pleads § 1983 claims against two Greene County officers and
Bivens claims against Deputy United States Marshals Waylon Logsdon*
and Jeremy Hammons. Jackson pleads that these Deputy Marshals are
the root cause of his mistreatment.     Because of my close working



*The Court directs the Clerk to correct the spelling of D.U.S.M.
Logsdon' s name on the docket.
     Case 3:21-cv-00042-BSM-BD Document 4 Filed 03/01/21 Page 2 of 2




relationship with Deputy Marshal Logsdon, my impartiality could
reasonably be questioned. 28 U.S.C. § 455(a) . I recuse. The Clerk of
Court must reassign this case at random by chip exchange.
     So Ordered.

                                 D .P. Marshall Jr.
                                 United States District Judge




                                  -2-
